HAWKINS, Senior Circuit Judge,
dissenting:
I respectfully dissent.
Although the Real ID Act expanded the bases on which an IJ may rest an adverse credibility determination, it nonetheless requires such decisions to be based on the “totality of the circumstances.” 8 U.S.C. § 1158(b)(1)(B)(iii). “Trivial inconsistencies that under the total circumstances have no bearing on a petitioner’s veracity should not form the basis of an adverse credibility determination.” Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir.2010).
Zhen’s detailed testimony about her arrest on account of her Christian faith and participation in an underground Bible study was internally consistent, consistent with her asylum application and consistent with country conditions reports on China. See Ren v. Holder, 648 F.3d 1079, 1089 (9th Cir.2011). And although we have noted that “questioning an applicant on his knowledge of religious doctrine to determine if he is a true believer is not an appropriate method of determining eligibility for asylum,” id. at 1088, Zhen nonetheless answered numerous doctrinal questions correctly, exhibiting significant knowledge of the Christian faith. The IJ essentially ignored other corroborating evidence Zhen submitted with her application, including a letter from a fellow church member who was arrested at the same time, and the dismissal notice from her employer indicating Zhen was being terminated because of her participation in an underground religious activity.
Instead, the IJ seized on three trivial details, which are not inconsistencies as much as sins of omission. One — her current pastor’s failure to specify how often she attends church in the U.S. — was so minor the majority does not even attempt to justify it. The second — failure to update Zhen’s employment on China’s official Household Register — is likely no more than a clerical error over which Zhen had no control. The final is that when initially intercepted by immigration officials at a bus station in Texas, she did not volunteer to the interviewing officer that she had left China because of religious persecution. See Zhu v. Mukasey, 537 F.3d 1034, 1040 (9th Cir.2008) (noting this court hesitates to view such interviews “as valuable impeachment sources because of the conditions under which they are taken”); see also Singh v. INS, 292 F.3d 1017, 1023 (9th Cir.2002) (such interviews are “perfunctory examinations” that “hardly provide an opportunity to explain one’s circumstances”).
In light of the totality of the circumstances, I would conclude the adverse credibility determination lacks substantial evidence and remand to the BIA for further proceedings.
*710Because China refuses to accept the return of its nationals,1 we consign Zhen to a never-never land in which her future will be forever clouded. While China’s stance should not serve as a reason to grant relief in all such cases, this petition is different. Her obviously sincere faith which put her at odds with the atheistic policies of a communist dictatorship renders her essentially a non-person in a land that treasures religious liberty.

. As the Department of Homeland Security itself has repeatedly recognized, China has proven to be unwilling to repatriate thousands of its citizens subject to final removal orders. Office of the Inspector General, "Detention and Removal of Illegal Aliens,” OIG-06-33 (Apr. 2006), at 17-19 & n. 37; see also Office of the Inspector General, "ICE's Compliance with Detention Limits for Aliens with a Final Order of removal from the United States,” OIG-07-28 (Feb. 2007), at 6 (similar conclusion). The Supreme Court has described these individuals’ plight as being in a "removable-but-unremovable limbo.” Jama v. Immigration and Customs Enforcement, 543 U.S. 335, 347, 125 S.Ct. 694, 160 L.Ed.2d 708 (2005).